DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending.

Claim Objections
Claims 2-14 is/are objected to because of the following informalities:  Instead of  “A…”, theses dependent claims should begin with “The” since they are continuations of  invention disclosed by claim 1.  Appropriate correction is required 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Voishvillo (US Publication No. 20150373445).
 	Regarding claim 1, Voishvillo teaches a compression driver comprising: an acoustic outlet duct (116); a magnetic assembly (110, 113, 115) comprising a permanent magnet (110) and an air gap (at 108); 5a vibrating membrane  (112) comprising a movable coil (108) adapted and configured to move inside the air gap; wherein the vibrating membrane comprises: a first face facing a first chamber (122) communicating with the outlet duct, wherein the first chamber 

 	Regarding claim 2, Voishvillo teaches the compression driver according to claim 1, wherein said at least one acoustic 15connection duct  (123) extends between an inlet opening which faces into the second chamber (122) and an outlet opening which faces into the acoustic outlet duct (116). 
 
 	Regarding claim 3, Voishvillo teaches the compression driver according to claim 1, wherein said at least one acoustic connection duct (123) entirely extends into the thickness of the magnetic assembly (110, 113, 115).  

 	Regarding claim 4, Voishvillo teaches the compression driver according to any claim 1, wherein said magnetic assembly (110, 113,115) 20comprises a ferromagnetic structure having a first ferromagnetic plate (113) and a second ferromagnetic plate (115) between which the permanent magnet (110) is interposed, and wherein said at least one acoustic connection duct (123) extends into the first ferromagnetic plate or into the second ferromagnetic plate or into the permanent magnet.  



 	Regarding claim 8, Voishvillo teaches the compression driver according to claim 7, wherein said at least one acoustic connection duct (123) only extends radially or transversely with respect to the coil axis.  

 	Regarding claim 9, Voishvillo teaches the compression driver according to claim 1, wherein said at least one acoustic connection duct (123) comprises a plurality of acoustic connection ducts.  

 	15Regarding claims 10-11, Voishvillo teaches a compression driver according to claim 1, wherein said acoustic connection duct (123) has a circular cross section.  

 	12. A compression driver according to claim 1, wherein said acoustic connection 20duct is entirely rectilinear.  
 	Regarding claims 13-14, Voishvillo teaches the compression driver according to claim 1, wherein said acoustic connection duct (123) and said second compression chamber (122) define a Helmholtz resonator.  

.

Allowable Subject Matter
Claim (s) 5-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
January 15, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653